United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                             January 17, 2005
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 04-30479

                         Summary Calendar



ELFRIDA JOHNSON,
                                          Plaintiff-Appellant

                              versus

MIKE PONDER; LARRY D. BOOK;
METROPOLITAN COUNCIL,
                                          Defendants-Appellees




          Appeal from the United States District Court
              For the Middle District of Louisiana


                      (USDC No. 3:02-CV-960)

Before REAVLEY, JOLLY, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Elfrida Johnson claims discrimination and violation of the

Fair Housing Act and the Louisiana Equal Housing Opportunity Act in

the refusal of defendants to sell her a certain lot, as well as in

the financing of the purchase.   The district court granted summary

judgment to the defendants, concluding under the undisputed facts




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
that Johnson was attempting to purchase a certain lot on which a

house was located, but the city did not own that lot.

     AFFIRMED.




                                2